 

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
Southern District of Florida

Case number (if A

Official Form 201

Chapter you are filing under:
Chapter 7

Chapter 11

L] Chapter 12

Oo Chapter 13

nes 05/11/20

Page 1 of 4

C) Check if this is an
amended filing

Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

if more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (If known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, \s avaliable.

1. Debtor’s name

2. All other names debtor used

in the last 8 years

Include any assumed names,
trade names, and doing business
as names

3. Debtor’s federal Employer
Identification Number (EIN)

4. Debtor’s address

s. Debtor’s website (URL)

6. Type of debtor

Official Form 204

CLUB MADONNA, INC.

 

 

 

 

 

 

XX-XXXXXXX

 

Principal piace of business

1527 WASHINGTON AVENUE

Mailing address, if different from principal place
of business

 

Number Street

Number Street

 

Miami Beach FL 33139

 

City State ZIP Code

Miami-Dade County

 

County

P.O. Box

 

City State ZIP Code

Location of principai assets, if different from
principal piace of business

 

Number Street

 

 

City State ZIP Code

 

Zi Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

(2) Partnership (excluding LLP)
(J other. Specify:

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case

Debtor CLUB MADONNA, INC.

20-15203-AJC Doc1 Filed 05/11/20 Page 2of4

Case number (# kmown)

 

7. Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A. Check one:

(J Heatth Care Business (as defined in 11 U.S.C. § 101(27A))
CQ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(2) Railroad (as defined in 11 U.S.C. § 101(44))

(J stockbroker (as defined in 11 U.S.C. § 101(53A))

(J) commodity Broker (as defined in 11 U.S.C. § 101(6))

(J clearing Bank (as defined in 11 U.S.C. § 781(3))

W None of the above

B. Check all that apply:
(J Tax-exempt entity (as described in 26 U.S.C. § 501)

J investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

(JJ investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See htto:/Avww.naics.com/search/ .

Check one: —
(2) Chapter 7
CJ Chapter 9
] Chapter 11. Check all that apply.

(J The debtor Is a small business debtor as defined In 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding debts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, attach the most

A debtor who is a “smail business recent balance sheet, statement of operations, cash-flow statement, and federal

debtor” must check the first sub-
box. A debtor as defined in
§ 1182(1) who elects to proceed

income tax return or if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

[WZ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate

under subchapter V of chapter 11 noncontingent liquidated.debts (excluding debts owed to Insiders or affiliates) are

(whether or not the debtor is a
“small business debtor’) must
check the second sub-box.

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

less than $7,500,000, and It chooses to proceed under Subchapter V of
Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1)(B).

CI A plants being filed with this petition.

oO Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

(J The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

(Jl The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

42b-2.
2 Chapter 12
[INo
La yes. istrict When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
[21 No
ClyYes. Debtor Relationship
District When

 

MM / DD /YYYY
Case number, if known

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 20-15203-AJC Doci1 Filed 05/11/20 Page 3 of 4

CLUB MADONNA, INC.

Name

Debtor Case number (# known),

 

41. Why is the case filed in this | Check ail that apply:

district? . .
(2 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

(2 A bankruptcy case conceming debtor's affiliate, general partner, or partnership is pending in this district.

12, Does the debtor own orhave [Z]No

possession of any real Ces. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property

that needs immediate Why does the property need immediate attention? (Check ail that apply.)

attention?

[CD It poses or is alleged to pose a threat of imminent and identifiable hazard to public heatth or safety.
What is the hazard?

 

(C) It needs to be physically secured or protected from the weather.

C2 It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

( Other

 

Where Is the property?
Number Street

 

 

City State ZIP Code

ts the property Insured?
O) No

(J Yes. insurance agency

 

Contact name

 

Phone

ae] Statisticai and administrative information

13. Debtor’s estimation of Check one:

available funds ( Funds will be avallable for distribution to unsecured creditors.
C) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

| 1-49 QO 1,000-5,000 CQ) 25,001-50,000
14, eS mated number of Q 50-99 Q 5,001-10,000 2 50,001-100,000
creditors Q 100-199 OQ) 10,001-25,000 O) More than 100,000
CQ 200-999
. DQ $0-$50,000 W $1,000,001-$10 million C) $500,000,001-$1 billion
15. Estimated assets Q $50,001-$100,000 Q $10,000,001-$50 million Q $1,000,000,001-$10 billion
(2 $100,001-$500,000 C2) $50,000,001-$100 million CI $10,000,000,001-$50 billion
(3 $500,001-$1 million CI $100,000,001-$500 million CI More than $50 billion

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3
Case 20-15203-AJC Doci1 Filed 05/11/20 Page 4of 4

CLUB MADONNA, INC.

 

 

Debtor Case number (i known),
Name
. oe Cl $0-$50,000 C) $1,000,001-$10 million Q $500,000,001-$1 billion
16. Estimated liabilities C2 $50,001-$100,000 C2 $10,000,001-$50 million C2) $1,000,000,001-$10 billion
1 $100,001-$500,000 OQ) $50,000,001-$100 million QO $10,000,000,001-$50 billion
C1 $500,001-$1 million Qi $100,000,001-$500 million Q] More than $50 billion

fee] Request for Relief, Declaration, and Signatures

WARNING — Bankruptcy fraud is a serious crime. Making a false statement In connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Deciaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of iti
debtor petition.

| have been authorized to file this petition on behalf of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 05/1 [Zo

MM /DD/YYYY

X /s/ LEROY C. GRIFFITH LEROY C. GRIFFITH

Signature of authorized representative of debtor Printed name

 

 

Tite President

 

 

Signature of attormey for debtor MM /DD /YYYY

Samuel Sorota
Printed name

samuel sorota

Firm name

Samuel S Sorota 801 NE 167th St Ste 308

Number Street

 

 

 

 

 

 

 

North Miami Beach FL 331623729
City State ZIP Code

(305) 652-7777 ssorota@bellsouth.net
Contact phone Email address

124946 FL
Bar number State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
